Exhibit 10.2(m)

ECHELON CORPORATION

STOCK APPRECIATION RIGHT AGREEMENT

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

By executing the Grant Acceptance process and using the services on this Smith
Barney Benefit Access® website, you, the Employee and Echelon Corporation (the
“Company”) agree that this Award is granted under and governed by the terms and
conditions of Company’s 1997 Stock Plan (the “Plan”) and the Terms and
Conditions of Stock Appreciation Rights (the “Agreement”), which may be amended
or modified from time to time. Employee has reviewed the Plan and this Agreement
in its entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Award and fully understands provisions of the Plan and this
Agreement. Employee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and this Agreement. Employee further agrees to promptly notify the
Company upon any change in the Employee’s residence address.

 

 

The “Company hereby grants you, the employee, a stock appreciation right (the
“SAR”) under the Plan, to exercise in exchange for a payment from the Company
pursuant to this SAR Agreement. However, as provided in the Agreement, this SAR
may expire earlier than the Expiration Date.

1. Grant of SAR. The Company hereby grants to the Employee under the Company’s
1997 Stock Plan a Stock Appreciation Right (“SAR”) pertaining to all or any part
of an aggregate of the number of shares set forth in the Summary of Grant, which
SAR entitles the Employee to exercise the SAR in exchange for Shares in the
amount determined under paragraph 6 below.

2. Vesting Schedule.

(a) Except as otherwise provided in this Agreement, the right to exercise this
SAR will vest in accordance with the vesting schedule set forth in the Summary
of Grant, subject to the Employee continuing to be a Service Provider on each
relevant vesting date. Notwithstanding anything in this paragraph 2 to the
contrary, and except as otherwise provided by the Administrator, vesting of the
SAR will be suspended during any unpaid leave of absence other than military
leave and will resume on the date the Employee returns to work on a regular
schedule as determined by the Company; provided, however, that no vesting credit
will be awarded for the time vesting has been suspended during such leave of
absence. The Administrator, in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the SAR at any time, subject
to the terms of the Plan. If so accelerated, such SAR (or the portion thereof)
will be considered as having vested as of the date specified by the
Administrator.



--------------------------------------------------------------------------------

(b) Further, and notwithstanding the foregoing, upon Employee’s “Involuntary
Termination” (as defined below) within twelve (12) months following a “Change of
Control Merger” (as defined in the Plan), 100% of the outstanding and unvested
portion of the SAR awarded by this Agreement will vest in full and, to the
extent applicable, all performance goals or other vesting criteria to which the
SAR is subject will be deemed achieved at one hundred percent (100%) of target
levels and all other terms and conditions met.

(c) For purposes of this Agreement, “Involuntary Termination” shall mean,
without Employee’s express written consent: (i) a significant reduction of the
Employee’s duties, authority or responsibilities, relative to the Employee’s
duties, authority or responsibilities as in effect immediately prior to the
Change of Control Merger; (ii) a material reduction in the total cash
compensation of the Employee as in effect immediately prior to the Change of
Control Merger; (iii) the relocation of the Employee to a facility or a location
more than thirty (30) miles from the Employee’s then present location, without
the Employee’s express written consent; or (iv) any purported termination of the
Employee which is not effected for “Disability” or for “Cause” (each as defined
in the Plan), or any purported termination for which the grounds relied upon are
not valid.

3. Exercise of SAR.

(a) Grant Price. The purchase price per Share for this SAR (the “Grant Price”)
shall be the amount set forth in the Summary of Grant which is the Fair Market
Value of a Share on the Grant Date.

(b) Right to Exercise. This SAR is exercisable during its term in accordance
with the vesting schedule set forth in the Summary of Grant and the applicable
provisions of the Plan and this Agreement.

(c) Method of Exercise. This SAR is exercisable by (i) delivery of an exercise
notice, in the form and manner determined by the Administrator, or
(ii) following an electronic or other exercise procedure prescribed by the
Administrator (which may require the Employee to exercise this SAR through the
Company’s designated broker or administrator), which in either case shall state
the election to exercise the SAR, the number of Shares in respect of which the
SAR is being exercised (the “Exercised Shares”), and such other representations
and agreements as may be required by the Company pursuant to the provisions of
the Plan. Subject to paragraph 8, the Employee shall provide payment of any
applicable withholding taxes arising in connection with such exercise. This SAR
shall be deemed to be exercised upon receipt by the Company of a fully executed
exercise notice or completion of such exercise procedure, as the Administrator
may determine in its sole discretion, accompanied by any applicable withholding
taxes.

4. Death of Employee. In the event that the Employee dies while in the employ of
the Company and/or a Parent or Subsidiary, the administrator or executor of the
Employee’s estate (or such other person to whom the SAR is transferred pursuant
to the Employee’s will or in accordance with the laws of descent and
distribution), may exercise any vested but unexercised

 

2



--------------------------------------------------------------------------------

portion of the SAR within the period set forth in the Summary of Grant. Any such
transferee must furnish the Company (a) written notice of his or her status as a
transferee, (b) evidence satisfactory to the Company to establish the validity
of the transfer of this SAR and compliance with any laws or regulations
pertaining to such transfer, and (c) written acceptance of the terms and
conditions of this SAR as set forth in this Agreement.

5. Persons Eligible to Exercise SAR. Except as provided in paragraph 4 above or
as otherwise determined by the Administrator in its discretion, this SAR shall
be exercisable during the Employee’s lifetime only by the Employee.

6. Payment of SAR Amount. Upon exercise of this SAR, the Employee shall be
entitled to receive the number of Shares (the “SAR Amount”), less applicable
withholdings, determined by (i) multiplying (a) the difference between the Fair
Market Value of a Share on the date of exercise over the Grant Price; times
(b) the number of Shares with respect to which this SAR is exercised, and
(ii) dividing the product of (a) and (b) by the Fair Market Value of a Share on
the date of exercise. The SAR Amount shall be paid solely in whole Shares; any
fractional amount shall be rounded down to the nearest whole share. Shares
issued pursuant to the exercise of this SAR may be delivered in book form or
listed in street name with a brokerage company of the Company’s choice.

No payment shall be made pursuant to the exercise of this SAR unless such
payment complies with Applicable Laws. Assuming such compliance, for income tax
purposes, the payment shall be considered transferred to the Employee on the
date the SAR is exercised with respect to such Exercised Shares.

7. Term of SAR. This SAR may be exercised only within the term set out in the
Summary of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Agreement.

8. Tax Withholding and Payment Obligations. When the Shares are issued as
payment for the exercise of this SAR, the Employee will recognize immediate U.S.
taxable income if the Employee is a U.S. taxpayer. If the Employee is a non-U.S.
taxpayer, the Employee will be subject to applicable taxes in his or her
jurisdiction. The Company (or the employing Parent or Subsidiary) will withhold
a portion of the Shares otherwise issuable in payment for the exercise of this
SAR that have an aggregate market value sufficient to pay the minimum federal,
state and local income, employment and any other applicable taxes required to be
withheld by the Company (or the employing Parent or Subsidiary) with respect to
the Shares. No fractional Shares will be withheld or issued pursuant to the
exercise of this SAR and the issuance of Shares thereunder; any additional
withholding necessary for this reason will be done by the Company through the
Employee’s paycheck except as otherwise provided herein with respect to an
Employee who is an “executive officer” of the Company within the meaning of
Section 402 of the Sarbanes Oxley Act of 2002 (an “Executive Officer”). With
respect to an Employee who is an Executive Officer, the Employee hereby agrees
to pay the Company, on or prior to the date of exercise, by cash or check an
amount equal to such additional withholding unless the Company otherwise
determines that withholding such amount from the Employee’s paycheck in
accordance with the preceding sentence would not violate Section 402 of the
Sarbanes Oxley Act of 2002. The Employee acknowledges and agrees that the
Company may refuse to honor the exercise and refuse to make the SAR Payment
required under

 

3



--------------------------------------------------------------------------------

this Agreement if such amount is not delivered at the time of exercise. In the
event that the cash amounts withheld by the Company exceed the withholding taxes
that are due after the automatic withholding of whole Shares, the Company will
reimburse the Employee for the excess amounts. In the event the withholding
requirements are not satisfied through the withholding of Shares (or, through
the Employee’s paycheck, as indicated above), no payment will be made to the
Employee (or his or her estate) for SARs unless and until satisfactory
arrangements (as determined by the Administrator) have been made by the Employee
with respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to such SARs. By accepting
this SAR award, the Employee expressly consents to the withholding of Shares and
to any cash withholding as provided for in this paragraph 8. All income and
other taxes related to this SAR award and any Shares delivered in payment
thereof are the sole responsibility of the Employee.

9. Suspension of Exercisability. This SAR, in the sole discretion of the
Company, may not be exercised, in whole or in part, and the Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares,
the filing of quarterly reports and the completion of any restatement of
financial statements required under any state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of exercise of the SAR as the Administrator may establish from time to time
for reasons of administrative convenience. Any suspension of exercise or delay
in the issuance of Shares as a result of one or more of the foregoing conditions
shall not extend the Expiration Date of this SAR, and the Company shall have no
further obligation or liability with respect to this SAR as of and following the
Expiration Date.

10. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any of the Shares covered by this SAR unless and
until certificates representing such Shares (which may be in book entry form)
will have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Employee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Employee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

11. Termination Period. This SAR will be exercisable for thirty (30) days after
the Employee ceases to be a Service Provider, unless such termination is due to
the Employee’s death or Disability, in which case this SAR will be exercisable
for twelve (12) months after the Employee ceases to be a Service Provider.
Notwithstanding the foregoing, in no event may this SAR be exercised after the
Expiration Date as set forth in the Summary of Grant.

 

4



--------------------------------------------------------------------------------

12. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Parent or Subsidiary employing the Employee, as the case may
be, and the Company, or the Parent or Subsidiary employing the Employee, as the
case may be, will have the right, which is hereby expressly reserved, to
terminate or change the terms of the employment of the Employee at any time for
any reason whatsoever, with or without good cause. The transactions contemplated
hereunder and the vesting schedule set forth in the Summary of Grant do not
constitute an express or implied promise of continued employment for any period
of time.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of the Human
Resources Department, at Echelon Corporation, 550 Meridian Avenue, San Jose, CA
95126, or at such other address as the Company may hereafter designate in
writing.

14. SAR is Not Transferable. Except as otherwise expressly provided in paragraph
4 above, this SAR and the rights and privileges conferred hereby may not be
sold, transferred, pledged, assigned, hypothecated or disposed of in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to sell, transfer,
pledge, assign, hypothecate or otherwise dispose of this SAR, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this SAR and the rights and privileges conferred
hereby immediately shall become null and void.

15. Restrictions on Sale of Securities. The Shares issued upon exercise of this
SAR will be registered under the federal securities laws and will be freely
tradable upon receipt. However, your subsequent sale of the Shares will be
subject to any market blackout-period that may be imposed by the Company and
must comply with the Company’s insider trading policies, and any other
applicable securities laws.

16. Binding Agreement. Subject to the limitation on the transferability of this
SAR contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

17. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

18. Administrator Authority. The Administrator shall have all discretion, power,
and authority to interpret the Plan and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith (including, but not limited to, the determination of
whether or not any SARs have vested). All actions taken and all interpretations
and determinations made by the Administrator in good faith will be final and
binding upon the Employee, the Company and all other interested persons, and
will be given the maximum deference permitted by law. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

5



--------------------------------------------------------------------------------

19. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Except as otherwise provided herein, modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company.

22. Amendment, Suspension, or Termination of the Plan. By accepting this SAR,
the Employee expressly warrants that he or she has received a SAR to purchase
stock under the Plan, and has received, read and understood a description of the
Plan. The Employee understands that the Plan is discretionary in nature and may
be modified, suspended or terminated by the Company at any time.

23. Section 409A. Under Section 409A of the Internal Revenue Code of 1986, as
amended, a SAR that vests after December 31, 2004, that was granted with a per
share Grant Price that is determined by the Internal Revenue Service (the “IRS”)
to be less than the fair market value of a share of common stock on the date of
grant (a “discount SAR”) may be considered “deferred compensation.” A SAR that
is a “discount SAR” may result in (i) income recognition by the Employee prior
to the exercise of the SAR, (ii) an additional twenty percent (20%) tax, and
(iii) potential penalty and interest charges. The Employee acknowledges that the
Company cannot and has not guaranteed that the IRS will agree that the per Share
Grant Price of this SAR equals or exceeds the Fair Market Value of a Share on
the date of grant in a later examination. The Employee agrees that if the IRS
determines that this SAR was granted with a per Share Grant Price that was less
than the Fair Market Value of a Share on the date of grant, the Employee will be
solely responsible for the Employee’s costs related to such a determination.

24. Notice of Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California without regard to
principles of conflict of laws.

o 0 o

 

6